COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-17-00080-CR


JOHNNY SKIPPER MATTHEWS                                           APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR13450

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      A jury found Appellant Johnny Skipper Matthews guilty of one count of

aggravated sexual assault of a child and three counts of indecency with a child

by contact. See Tex. Penal Code Ann. § 22.021 (West Supp. 2017), § 21.11

(West Supp. 2017). The jury assessed Matthews’s punishment at twenty years’

confinement on the single count of aggravated sexual assault of a child and at


      1
      See Tex. R. App. P. 47.4.
ten years’ confinement on each of the three counts of indecency with a child by

contact.   The trial court sentenced Matthews in accordance with the jury’s

recommendation and ordered the sentences to run concurrently.           Matthews

timely perfected this appeal.

      Matthews’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. See 386 U.S. 738, 87 S. Ct. 1396 (1967). In compliance with

Kelly v. State, counsel notified Matthews of his motion to withdraw, provided him

a copy of the brief, informed him of his right to file a pro se response, informed

him of his pro se right to seek discretionary review should this court hold the

appeal is frivolous, and took concrete measures to facilitate Matthews’s review of

the appellate record.      See 436 S.W.3d 313, 319 (Tex. Crim. App. 2014).

Although given the opportunity, Matthews did not file a response on his own

behalf, and the State did not file a brief.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).


                                              2
      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgments.



                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 7, 2017




                                         3